DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 8 recites the limitation "third gate terminal" in lines 5-6 and 9.  There is insufficient antecedent basis for this limitation in the claim; and

b) claim 9 recites the limitation "fourth gate terminal" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim;

c) claims 14-19 each recite at the beginning of the claim preamble  "The sensing system of claim 13 [or 15][italicizing by the Examiner]" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Independent 
claim 13, which underlies all of these claims, is for “An apparatus for sensing a target gas”.  Also, claim 13 does not mention the word “system”. 

d) Claim 15 recites the limitation "the voltage source" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

e) claim 20 is”[a] method of operating an electronic circuit for an electrochemical gas sensor”, yet the presence of electrochemical gas sensor is not clearly required as the description of the electronic circuit uses the phrase “configured to be electrically coupled” rather than – is electrically coupled --:
	
    PNG
    media_image1.png
    250
    721
    media_image1.png
    Greyscale
 

		So the two conditional method steps (

    PNG
    media_image2.png
    218
    700
    media_image2.png
    Greyscale

	) can be interpreted as just intended use limitations.  That is, claim 20 can be read as a pseudo-apparatus claim (for an electronic circuit).  Applicant is requested to clarify whether the method of claim 20 actually requires an electrochemical gas sensor being used with the electronic circuit (or that the electronic circuit is part an electrochemical gas sensor in use).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 2, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Looney et al. US 2018/0321186 A1 (hereafter “Looney”) as evidenced by Allen et al. US 6,280,604 B1 (hereafter “Allen”).

`	Addressing claim 1, Looney discloses an electronic circuit (see Figure 1) for an electrochemical gas sensor (Abstract), the electrochemical gas sensor comprising a reference electrode (“RE”, 114; Figure 1 and paragraph [0013]) and a sensing electrode (“WE”, 116; Figure 1 and paragraph [0013]), the sensing electrode configured to react with a target gas to generate a current (

    PNG
    media_image3.png
    79
    429
    media_image3.png
    Greyscale

 See paragraph [0014]), the electronic circuit comprising: 
a first switching element (122) electrically coupled to a reference terminal of the electrochemical gas sensor and a ground voltage terminal (Figure 1); and 
a second switching element (124) electrically coupled to a sensing terminal of the electrochemical gas sensor and the ground voltage terminal (Figure 1).
Looney, though, does not disclose that “in an instance in which the electrochemical gas sensor is powered OFF, the first switching element and the second switching element are configured to electrically couple the reference terminal and the sensing terminal to the ground voltage terminal such that the current generated when the sensing electrode and the target gas react while the electrochemical gas sensor is powered OFF flows to the ground voltage terminal and a potential at the reference terminal and the potential at the sensing terminal remain equal.”  Looney is silent as to whether switches 122 and 124 are open or closed when the electrochemical gas sensor is powered OFF.
On the other hand, Looney does disclose a mode of operating the electrochemical gas sensor in which the first switching element and the second switching element are activated so that the reference electrode and working electrode are grounded through a noise filter:
	 
    PNG
    media_image4.png
    270
    434
    media_image4.png
    Greyscale

		(see paragraph [0007]) and
 
    PNG
    media_image5.png
    193
    420
    media_image5.png
    Greyscale

(see paragraph [0016[).  
Further, it is clear that Looney only expects the first switching element and the second switching element to be in an open position for a very brief time relative to the overall use time of electrochemical gas sensor.  As an example, for an electrochemical gas sensor that is apparently to be continuously powered ON for a long duration and be engaged in either a gas detection mode or the impedance measurement mode:


    PNG
    media_image6.png
    309
    419
    media_image6.png
    Greyscale


(see paragraph [0016]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the default position of the switches 122 and 124 to be closed when the sensor is being used because, as just indicated, typically, for most of the time that the electrochemical gas sensor is being operated, these switches need to be closed (e.g., during twenty-four hours of operation only one minute in open position.  See paragraph [0016] reproduce above.).  Further, as the switches may be only either open or closed, if the default position of these switches is that they are to be closed when the sensor is being used continuously, then it would be obvious to have this be the default even if instead the electrochemical gas sensor is powered OFF for some time intervals, that is, the sensor is not being used continuously (for example, the electrochemical gas sensor only needs to be powered on during a certain industrial process or only of a person is present in a certain location) because the purpose of switches 122 and 124 is to allow the reference electrode and working electrode to be grounded through a noise filter so as to remove the noise of electromagnetic compatibility (EMC) effects, such as radiated immunity disturbances from neighboring  radio frequency sources.  See Looney paragraph [0012].  As evidenced by Allen, in an electrochemical gas sensor “[a]mbient electrical or electromagnetic noise permeate electrical conductors and cause extraneous current flow.” See Allen col. 5:50-51.  So, with switches 122 and 124 closed when the electrochemical gas sensor of Looney is powered OFF the circuit elements, such as the op-amps, will be protected from uncontrolled stray current flow.


    Indeed, that these switches, switches 122 and 124, would be in a closed position if the electrochemical gas sensor were to be powered OFF can be said to be implied by Looney itself as Looney states that these switches need to be activated in order to be opened.  For example,
	 
    PNG
    media_image7.png
    153
    417
    media_image7.png
    Greyscale

	See paragraph [0018].  

With  switches 122 and 124 being in a closed position if the electrochemical gas sensor were to be powered OFF, as just argued, then inherently, “in an instance in which the electrochemical gas sensor is powered OFF, the first switching element and the second switching element are configured to electrically couple the reference terminal and the sensing terminal to the ground voltage terminal such that the current generated when the sensing electrode and the target gas react while the electrochemical gas sensor is powered OFF flows to the ground voltage terminal and a potential at the reference terminal and the potential at the sensing terminal remain equal.”  
	






Addressing claim 2, for the additional limitations of this claim see Looney 
Figure 1 and note that as discussed in the rejection of underlying claim 1, if not already intended by Looney, it would be obvious to have switches 122 and 124 closed when the electrochemical gas sensor of Looney is powered OFF.

Addressing claim 12, for the additional limitations of this claim see Looney 
paragraph [0013] and annotated Looney Figure 1 below

  
    PNG
    media_image8.png
    875
    1148
    media_image8.png
    Greyscale





Addressing claim 13, Looney discloses an apparatus for sensing a target gas (see the title and paragraph [0003]), the apparatus comprising: 
an electrochemical gas sensor (see the Abstract) comprising a reference electrode (“RE”, 114; Figure 1 and paragraph [0013]) and a sensing electrode (“WE”, 116; Figure 1 and paragraph [0013]), the sensing electrode configured to react with a target gas to generate a current (

    PNG
    media_image3.png
    79
    429
    media_image3.png
    Greyscale

 See paragraph [0014]), the electronic circuit comprising: 
a first switching element (122) electrically coupled to a reference terminal of the electrochemical gas sensor and a ground voltage terminal (Figure 1); and 
a second switching element (124) electrically coupled to a sensing terminal of the electrochemical gas sensor and the ground voltage terminal (Figure 1).
Looney, though, does not disclose that “in an instance in which the electrochemical gas sensor is powered OFF, the first switching element and the second switching element are configured to electrically couple the reference terminal and the sensing terminal to the ground voltage terminal such that the current generated when the sensing electrode and the target gas react while the electrochemical gas sensor is powered OFF flows to the ground voltage terminal and a potential at the reference terminal and the potential at the sensing terminal remain equal.”  Looney is silent as to whether switches 122 and 124 are open or closed when the electrochemical gas sensor is powered OFF.
On the other hand, Looney does disclose a mode of operating the electrochemical gas sensor in which the first switching element and the second switching element are activated so that the reference electrode and working electrode are grounded through a noise filter:
	 
    PNG
    media_image4.png
    270
    434
    media_image4.png
    Greyscale

		(see paragraph [0007]) and
 
    PNG
    media_image5.png
    193
    420
    media_image5.png
    Greyscale

(see paragraph [0016[).  
Further, it is clear that Looney only expects the first switching element and the second switching element to be in an open position for a very brief time relative to the overall use time of electrochemical gas sensor.  As an example, for an electrochemical gas sensor that is apparently to be continuously powered ON for a long duration and be engaged in either a gas detection mode or the impedance measurement mode:


    PNG
    media_image6.png
    309
    419
    media_image6.png
    Greyscale


(see paragraph [0016]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the default position of the switches 122 and 124 to be closed when the sensor is being used because, as just indicated, typically, for most of the time that the electrochemical gas sensor is being operated, these switches need to be closed (e.g., during twenty-four hours of operation only one minute in open position.  See paragraph [0016] reproduce above.).  Further, as the switches may be only either open or closed, if the default position of these switches is that they are to be closed when the sensor is being used continuously, then it would be obvious to have this be the default even if instead the electrochemical gas sensor is powered OFF for some time intervals, that is, the sensor is not being used continuously (for example, the electrochemical gas sensor only needs to be powered on during a certain industrial process or only of a person is present in a certain location) because the purpose of switches 122 and 124 is to allow the reference electrode and working electrode to be grounded through a noise filter so as to remove the noise of electromagnetic compatibility (EMC) effects, such as radiated immunity disturbances from neighboring  radio frequency sources.  See Looney paragraph [0012].  As evidenced by Allen, in an electrochemical gas sensor “[a]mbient electrical or electromagnetic noise permeate electrical conductors and cause extraneous current flow.” See Allen col. 5:50-51.  So, with switches 122 and 124 closed when the electrochemical gas sensor of Looney is powered OFF the circuit elements, such as the op-amps, will be protected from uncontrolled stray current flow.
    Indeed, that these switches, switches 122 and 124, would be in a closed position if the electrochemical gas sensor were to be powered OFF can be said to be implied by Looney itself as Looney states that these switches need to be activated in order to be opened.  For example,
	 
    PNG
    media_image7.png
    153
    417
    media_image7.png
    Greyscale

	See paragraph [0018].  

With  switches 122 and 124 being in a closed position if the electrochemical gas sensor were to be powered OFF, as just argued, then inherently, “in an instance in which the electrochemical gas sensor is powered OFF, the first switching element and the second switching element are configured to electrically couple the reference terminal and the sensing terminal to the ground voltage terminal such that the current generated when the sensing electrode and the target gas react while the electrochemical gas sensor is powered OFF flows to the ground voltage terminal and a potential at the reference terminal and the potential at the sensing terminal remain equal.”  


Addressing claim 14, for the additional limitations of this claim see Looney 
Figure 1 and note that as discussed in the rejection of underlying claim 1, if not already intended by Looney, it would be obvious to have switches 122 and 124 closed when the electrochemical gas sensor of Looney is powered OFF.


	


 







Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Looney as evidenced by Allen as applied to claims 1, 2, and 12 above, and further in view of Kawanabe et al. US 4,665,874 (hereafter “Kawanabe”).


Addressing claim 3, Looney as evidenced by Allen does not disclose whether “the first switching element corresponds to a first transistor and the second switching element corresponds to a second transistor.”  Looney as evidenced by Allen is silent as to the structure or circuitry of the first switching element and the second switching element, although Looney does disclose that these switching elements may be “programmable or other switches”.  See Looney paragraph [0013].  
Kawanabe discloses a circuit for an electrochemical gas sensor comprising a transistor-based switch circuit (40).  See the title, Figure 3, and col. 5:62 – col. 6:3.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have in the electronic circuit of Looney as evidenced by Allen the switching elements be a transistor-based switch circuit as taught by Kawanabe because (1) Looney does not specify a particular type of switching element, so presumably is open to at least types that were already used in the electrochemical gas sensor art, and (2) the use of a transistor-based switch circuit as taught by Kawanabe is just substitution of one known type of switch for another with predictable results, especially as the switch of Kawanabe is intended to act in a similar manner to the first switching element and the second switching element of Looney, namely that when activated the switch connects another circuit element to ground.   
	
  
. 	Addressing claim 4, for the additional limitations of this claim see annotated Looney Figure 1 below.   






    PNG
    media_image9.png
    679
    814
    media_image9.png
    Greyscale







Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Looney as evidenced by Allen, and in view of Kawanabe as applied to claims 3 and 4 above, and further in view of the article entitled “BJT vs FET (Transistors)” on the Learning about Electronics website (hereafter “BJT vs FET (Transistors)”) and the article entitled “Difference Between an NPN and a PNP Transistor” on the Learning about Electronics website (hereafter “Difference Between an NPN and a PNP Transistor”).


Addressing claim 5, as a first matter, one of ordinary skill in the art would recognize that the transistors adopted from Kawanabe in the electronic circuit of Looney as evidenced by Allen are NPN transistors (see annotated Figure 1 in the rejection of claim 4 and Difference Between an NPN and a PNP Transistor.  As stated in Difference Between an NPN and a PNP Transistor,   


    PNG
    media_image10.png
    361
    1259
    media_image10.png
    Greyscale

	Thus, to instead have the switching NPN transistors instead be PNP transistors is just substitution of one type of BJT (transistor) for another type with predictable results.  With this substitution the Looney Figure 1 circuit would then be as shown below



    PNG
    media_image11.png
    679
    814
    media_image11.png
    Greyscale



Next, as shown by the article entitled “BJT vs FET (Transistors)” on the Learning about Electronics website (hereafter BJT vs FET (Transistors)”) the terms “source terminal” and “drain terminal” are associated with a FET (field-effect transistor).  As further shown by BJT vs FET (Transistors) the circuit symbol used to represent transistor 43 in Kawanabe indicates that this transistor is instead a BJT (bi-polar junction transistor).  However, as further disclosed by BJT vs FET (Transistors) they achieve similar functions, but differ in composition and properties.  Since the properties of each transistor type are known, and more especially their relative advantages and disadvantages, barring evidence to the contrary, such as unexpected results, to substitute a FET (transistor) for a BJT (transistor) is just substitution of one known transistor type in the electrical engineering art for another with predictable results.  
With the substitution of a FET for a BJT, as just discussed, in the electronic circuit of Looney as evidenced by Allen, and modified by Kawanabe the BJT collector terminals, which are the first terminal and the third terminal in annotated Figure 1 in the rejection of claim 4, will instead be drain terminals; and the BJT emitter terminals, which are the second terminal and the fourth terminal, will instead be source terminals.  


Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Looney as evidenced by Allen, and in view of Kawanabe as applied to claims 3 and 4 above, and BJT vs FET (Transistors). 

Addressing claim 6, as shown by the article entitled “BJT vs FET (Transistors)” on the Learning about Electronics website (hereafter BJT vs FET (Transistors)”) the terms “source terminal” and “drain terminal” are associated with a FET (field-effect transistor).  As further shown by BJT vs FET (Transistors) the circuit symbol used to represent transistor 43 in Kawanabe indicates that this transistor is instead a BJT (bi-polar junction transistor).  However, as further disclosed by BJT vs FET (Transistors) they achieve similar functions, but differ in composition and properties.  Since the properties of each transistor type are known, and more especially their relative advantages and disadvantages, barring evidence to the contrary, such as unexpected results, to substitute a FET (transistor) for a BJT (transistor) is just substitution of one known transistor type in the electrical engineering art for another with predictable results.  
With the substitution of a FET for a BJT, as just discussed, in the electronic circuit of Looney as evidenced by Allen, and modified by Kawanabe the BJT emitter terminals, which are the first terminal and the third terminal in annotated Figure 1 in the rejection of claim 4, will instead be source terminals; and the BJT collector terminals, which are the second terminal and the fourth terminal will instead be drain terminals.


  
Addressing claim 7, as shown by the article entitled “BJT vs FET (Transistors)” on the Learning about Electronics website (hereafter BJT vs FET (Transistors)”) the terms “source terminal” and “drain terminal” are associated with a FET (field-effect transistor).  As further shown by BJT vs FET (Transistors) the circuit symbol used to represent transistor 43 in Kawanabe indicates that this transistor is instead a BJT (bi-polar junction transistor).  However, as further disclosed by BJT vs FET (Transistors) they achieve similar functions, but differ in composition and properties.  Since the properties of each transistor type are known, and more especially their relative advantages and disadvantages, barring evidence to the contrary, such as unexpected results, to substitute a FET (transistor) for a BJT (transistor) is just substitution of one known transistor type in the electrical engineering art for another with predictable results.  
With the substitution of a FET for a BJT, as just discussed, in the electronic circuit of Looney as evidenced by Allen, and modified by Kawanabe the BJT base terminals of the switches, which are shown connected to the Excitation circuitry (34) in annotated Figure 1 in the rejection of claim 4, will instead be gate terminals.
  

Addressing claim 10, as for the limitation that “the first gate terminal and the second gate terminal are electrically coupled with a voltage source through a resistive element”, recall that in annotated Looney Figure 1 in the rejection of underlying claim 7 resistors 41 and 43, which are connected to the base terminal of the BJT switch 40, which was adopted from Kawanabe Figure 3, are not shown in order to make the annotated figure clear.  These resistors would similarly be adopted into Looney.  In particular, when the first BJT and second BJT are replaced with a first FET and a second FET, a resistor 41 will then be directly connected to the first gate and another resistor 41 will be directly connected to the second gate terminal. Last, the Examiner will note that instead of the resistors 41 now being connected through its other end to a current source (Kawanabe Figure 4), since the first BJT and second BJT, which are current controlled, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have these resistors connected to a voltage source (within Electronic controller (34))
	

the first FET and second FET, which replace the first BJT and second BJT, are voltage controlled not current controlled like BJTs (see BJT vs FET (Transistors)).   



Allowable Subject Matter

Claims 8 and 15-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  


a) the European Search report for application number EP 19215442 cites 
US 4777444 A as “X” document against claims 1-8 and 10-13 of that application and as a “Y” document against claims 9, 14, and 15; US 65999406 B1 is cited as an “X” document against claims 1-8 and 10-13, and as a “Y” document against claims 9, 14, and 15; US 6,4286,84 B1 is cited as an “X” document against claims 1-8 and 10-13, and as a “Y” document against claim 9;  and US 5,985,129  B1 is cited as an “X” document against claims 1-8 and 10-13, and as a “Y” document against claims 9, 14, and 15.  An article by Abdulrazzaq is cited as a “Y” document against claim 9.  
	Regarding US 4777444 A, the electronic circuit therein is not intended for use with a gas sensor:
		
    PNG
    media_image12.png
    188
    464
    media_image12.png
    Greyscale

			(see col. 1:7-15) and
	
    PNG
    media_image13.png
    161
    464
    media_image13.png
    Greyscale

		(col.  3:49-55).  
Moreover, there is no indication that any of the disclosed switching elements (for example, 9,11; 10, 13; 20, 21; 23, 24 in the figure) are configured in the ways claimed.

	Regarding US 65999406 B1, the electronic circuit therein is not intended for use with a gas sensor:
		
    PNG
    media_image14.png
    253
    510
    media_image14.png
    Greyscale

		(see col. 1:8-18).

Moreover, there is no indication that any of the disclosed switching elements (for example, 132, 133 in Figure 4) are configured in the ways claimed.

	Regarding US 6,428,684 B1, while the electronic circuit therein is intended for use with a gas sensor, there is no indication that any of the disclosed switching elements (especially 93 and 95 in Figure 7) are configured in the ways claimed:

    PNG
    media_image15.png
    320
    409
    media_image15.png
    Greyscale

	(see col. 21:19-35).

 	Regarding US 5,985,129 B1, the electronic circuit therein is not intended for use with a gas sensor:
	
    PNG
    media_image16.png
    124
    466
    media_image16.png
    Greyscale

		(see col. 1:13-17).

Moreover, there is no indication that any of the disclosed switching elements (for example, Figures 4 and 5) are configured in the ways claimed.

	Regarding the article by Abdulrazzaq, there does not appear to be any mention of electrochemical sensing, let alone electrochemical gas sensing.  


b) the Office Action issued in European Applicant No. 19215442.5 on August 30, 2021 only rejects the claims of that application based on Applicant’s Figure 1, which is a prior art electronic circuit.  This figure is discussed in detail in Applicant’s U.S. application specification paragraphs [30]-[36].  At the least, this electronic circuit patentably differs from the claimed electronic circuit as there is only one switching element (128).   


c) in claim 8 the combination of limitations requires that “the first gate terminal is electrically coupled to the second gate terminal, a voltage source, and the ground voltage terminal, 
in an instance in which the electrochemical gas sensor is powered OFF, the first gate terminal and the second gate terminal are grounded, causing the first gate terminal and the third gate terminal to short with the second gate terminal and the fourth gate terminal, respectively, and 
in an instance in which the electrochemical gas sensor is powered ON, the voltage source applies at least a cut-off voltage at the first gate terminal and the second gate terminal, causing the first gate terminal and the third gate terminal to disconnect from the second gate terminal and the fourth gate terminal, respectively.[italicizing by the Examiner]”
In contrast, in the electronic circuit of Looney as evidenced by Allen, and modified by Kawanabe and BJT vs FET (Transistors) the first gate terminal and the second gate terminal are not coupled together, but are separately connected to the Electronic Controller (34) (voltage source).  See the rejection of claim 7 above.  Also, there is no third gate terminal and fourth gate terminal as claimed in the electronic circuit of Looney as evidenced by Allen, and modified by Kawanabe.

 
d) in claim 9 the combination of limitations requires that “the first gate terminal and the second gate terminal are electrically coupled to a voltage source through a diode, the diode configured to cause a delay of the electrical coupling of the first gate terminal and the second gate terminal to the voltage source to prevent damage to the electrochemical gas sensor when the electrochemical gas sensor is powered ON.”
In contrast, in the electronic circuit of Looney as evidenced by Allen, and modified by Kawanabe and BJT vs FET (Transistors) there is no disclosure or suggestion of a diode as claimed or of another means to cause a delay of the electrical coupling of the first gate terminal and the second gate terminal to the voltage source (Electronic controller (34) in Looney) to prevent damage to the electrochemical gas sensor when the electrochemical gas sensor is powered ON.

e) in claim 11 the combination of limitations requires that “the first terminal and the third terminal are further coupled to a voltage source, . . . .”
	In contrast, in the electronic circuit of Looney as evidenced by Allen, and modified by Kawanabe the first terminal and the third terminal are further coupled to a capacitor (140, 142).  See the rejection of underlying claim 4 above.

f) in claim 15 the combination of limitations requires that “the first switching element comprises a first gate terminal and a second gate terminal, the second switching element comprises a third gate terminal and a fourth gate terminal, and wherein, in an instance in which the electrochemical gas sensor is powered ON, the voltage source applies at least a cut-off voltage at the first gate terminal and the second gate terminal, causing the first gate terminal and the third gate terminal to disconnect from the second gate terminal and the fourth gate terminal, respectively.[italicizing by the Examiner]”
	In contrast, in the electronic circuit (and apparatus and sensing system) of Looney as evidenced by Allen, and modified by Kawanabe and BJT vs FET (Transistors) the first switching element only comprises a single gate terminal.  Likewise, the second switching element only comprises a single gate terminal.  


g) claims 16-19 each depend from allowable claim 15.

h) in claim 20 the combination of limitations requires “a first switching element comprising a first gate terminal configured to be electrically coupled to a ground voltage terminal and a second gate terminal electrically coupled to a reference terminal of the electrochemical gas sensor; and a second switching element comprising a third gate terminal configured to be electrically coupled to the ground voltage terminal and a fourth gate terminal electrically coupled to a sensing terminal of the electrochemical gas sensor, the method comprising: in an instance in which the electrochemical gas sensor is powered ON, disconnecting the reference terminal and the sensing terminal from the ground voltage terminal; and in an instance in which the electrochemical gas sensor is powered OFF, electrically coupling the reference terminal and the sensing terminal to the ground voltage terminal through the first gate terminal and the third gate terminal, respectively, such that a potential of the reference terminal and the potential of the sensing terminal are equal. [italicizing by the Examiner]”
	In contrast, in the electronic circuit and method of operating it of Looney as evidenced by Allen, and modified by Kawanabe and BJT vs FET (Transistors) the first switching element only comprises a single gate terminal.  Likewise, the second switching element only comprises a single gate terminal.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 12, 2022